DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 4, 7, 15, 18, and 26 have been amended. Claims 1-28 are pending. In the previous action (Non-Final Rejection filed on 6 May 2021), claims 1-28 were indicated as having allowable subject matter, with claims 15-17 and 19-28 being allowed.
In response to the amendments to the specification, the objections thereto are withdrawn. In response to the amendments to the claims, the objections thereto are withdrawn, as are the rejections under 35 USC 112. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Sharone R. Godesh on 12 August 2021.
The application has been amended as follows: 
Claim 1
Line 6: “
Claim 15
by a first condenser, to a temperature below a boiling point temperature and above the freezing point temperature of the water vapor, and removing condensed water vapor from the gaseous mixture;
raising the pressure of the gaseous mixture by a separation pump to a second predefined pressure greater than the first predefined pressure so as to elevate a boiling point temperature of the sterilization agent in the gaseous mixture; said separation pump being coupled to the first condenser;
cooling the gaseous mixture at the second predefined pressure, by a second condenser, to a temperature below the”
Claim 27
Line 2: “from the chamber in a waste gas holding tank.”

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-28. The concept of a system for recovering a sterilization agent from a waste gaseous mixture comprising:
a pressure reducing valve for reducing a pressure of a waste gas from one or more sterilization chambers to a first predefined pressure, the waste gas comprising a gaseous mixture of a sterilization agent, nitrogen gas, and water vapor;
a first condenser configured to receive the gaseous mixture via the pressure reducing valve, and to cool the gaseous mixture to a temperature below a boiling point temperature and above a freezing point temperature of the water vapor at the first predefined pressure to produce condensed water vapor;

a separation pump coupled to the first condenser for raising the pressure of the gaseous mixture to a second predefined pressure;
a second condenser, configured to receive the gaseous mixture from the separation pump, to cool the gaseous mixture to a temperature below a boiling point temperature and above a freezing point temperature of the sterilization agent at the second predefined pressure causing the sterilization agent to condense into a liquid, and to discharge the nitrogen gas remaining in the gaseous mixture; and
a second tank, coupled to the second condenser, for storing the sterilization agent separated from the gaseous mixture in the second condenser (claim 1) is considered to define patentable subject matter over the prior art.
In addition, the concept of a method for recovering a sterilization agent from a waste gaseous mixture comprising:
receiving a waste gas from a sterilization chamber, the waste gas comprising a gaseous mixture of a sterilization agent, nitrogen gas, and water vapor;
reducing a pressure of the gaseous mixture to a first predefined pressure so as to reduce a boiling point temperature of the sterilization agent to below a freezing point temperature of the water vapor in the gaseous mixture;
cooling the gaseous mixture at the first predefined pressure by a first condenser, to a temperature below a boiling point temperature and above the freezing point temperature of the water vapor, and removing condensed water vapor from the gaseous mixture;
raising the pressure of the gaseous mixture by a separation pump to a second predefined pressure greater than the first predefined pressure so as to elevate a boiling point temperature of the sterilization agent in the gaseous mixture; said separation pump being coupled to the first condenser;

separating the liquid sterilization agent from the gaseous mixture so as to recover the sterilization agent for reuse from the waste gas; and discharging the nitrogen gas remaining in the gaseous mixture (claim 15) is considered to define patentable subject matter over the prior art.
The invention provides a means of recovering a pure, uncontaminated sterilant gas for reuse through an intrinsically safe process by avoiding sterilant gas leakage out from the system and minimizing a risk of explosion (p. 9, lines 1-16).
The closest prior art is regarded to be Joslyn (US 4,822,563), which discloses (Fig. 1) a system for the safe removal and collection of chemical sterilants such as ethylene oxide from a sterilization process (Abstract) (i.e., a system for recovering a sterilization agent from a waste gaseous mixture) comprising:
a vacuum control valve 114 for reducing a pressure in a sterilization chamber 113 to 1-2 psia (col. 4, lines 52-55) a pressure reducing valve for reducing a pressure of a waste gas from one sterilization chamber to a first predefined pressure), the waste gas comprising ethylene oxide, steam (col. 3, line 2) and air (col. 5, lines 20-21) (i.e., a gaseous mixture of a sterilization agent, nitrogen gas, and water vapor);
a vacuum pump 132 having a water seal that condenses the steam (col. 3, line 52; col. 4, lines 53-55) (i.e., a first condenser configured to receive the gaseous mixture via the pressure reducing valve, and to cool the gaseous mixture to a temperature below a boiling point temperature and above a freezing point temperature of the water vapor at the first predefined pressure to produce condensed water vapor);

a compressor 116 for pressurizing the sterilant to 85 psia (col. 4, lines 62-67) (i.e., a separation pump coupled to the first condenser for raising the pressure of the gaseous mixture to a second predefined pressure);
a cooling heat exchanger 136 for condensing ethylene oxide to a liquid state (col. 4, lines 64-68) (i.e., a second condenser, configured to receive the gaseous mixture from the separation pump, to cool the gaseous mixture to a temperature below a boiling point temperature and above a freezing point temperature of the sterilization agent at the second predefined pressure causing the sterilization agent to condense into a liquid) coupled to a separator 123 for venting the remaining air (col. 5, lines 14, 19-21) (i.e., to discharge the nitrogen gas remaining in the gaseous mixture); and
a collection tank 126 for receiving liquid ethylene oxide (col. 5, lines 1-4) (i.e., a second tank, coupled to the second condenser, for storing the sterilization agent separated from the gaseous mixture in the second condenser).
However, Joslyn does not suggest that the separation pump/compressor should be coupled to the first condenser/vacuum pump, and doing so would require a substantial re-engineering of the vacuum pump 132/water separator 142/heat exchanger 135 subsystem, making such modification non-obvious to the skilled practitioner. 
Other close prior art is Karthaus et al. (US 5,283,035), which discloses an apparatus and method for recovering an ethylene oxide sterilizing gas (Abstract) wherein a precooler 18 (i.e., a first condenser) condenses water from a gas flow from a sterilizing chamber 1 into a water separator 19 (i.e., a first tank) (col. 5, lines 27-31), and a low-temperature condenser 22 (i.e., a second condenser) liquefies ethylene oxide (ETO) to be stored in an ETO buffer 10 (i.e. a second tank) (col. 5, lines 37-41). However, Karthaus 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 

/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772